Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION
Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application JP2017-222977 filed in Japan on 11/20/2017. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 8/12/2020, 5/13/2020 made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-7 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Regarding claim 1, Forrest et al. (U.S. Pub. No. 2020/0065829) teaches a photoelectric conversion element comprising: a first electrode 110A: a second electrode 150A disposed to be opposed to the first electrode: and an organic photoelectric conversion layer 115SA/122A/140A provided between the first electrode and the second electrode, the organic photoelectric conversion layer having a domain of one organic semiconductor material therein. the domain of the one organic semiconductor material having a percolation structure [0022] in lines12-25. 
 	Thirimanne et al. (U.S. Pub. No. 2019/0257959) teaches a photoelectric conversion element comprising: a first electrode 14: a second electrode 12 disposed to be opposed to the first electrode: and an organic photoelectric conversion layer 2 provided between the first electrode and the second electrode, the organic photoelectric conversion layer 11 having a domain of one organic semiconductor material therein the domain of the one organic semiconductor material having a percolation structure [0128] in last lines 10.
 	Forrest et al. (U.S. Pub. No. 2020/0065829) and Thirimanne et al. (U.S. Pub. No. 2019/0257959), taken individually or in combination, do not teach the claimed photoelectric conversion element having the domain vertically extends in the organic photoelectric conversion layer in a film-thickness direction, and having a smaller domain length in a plane direction of the organic photoelectric conversion layer than a domain length in the film-thickness direction of the  and among other limitations as claimed in independent claim. Claims 2-7 inherit the allowable subject matter of claim 1 are similarly allowable. 

Set of Claims 8-13 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Regarding claim 8, Forrest et al. (U.S. Pub. No. 2020/0065829) teaches solid-state imaging device comprising pixels each including one or more organic photoelectric conversion sections, the organic photoelectric conversion sections each include a first electrode 110A, a second electrode 150A disposed to be opposed to the first electrode, and an organic photoelectric conversion layer 115A/122A/140A provided between the first electrode and the second electrode, the organic photoelectric conversion layer having a domain of one organic semiconductor material therein, the domain of the one organic semiconductor material having a percolation structure [0128] in last lines 10. 
	Thirimanne et al. (U.S. Pub. No. 2019/0257959) teaches solid-state imaging device comprising pixels each including one or more organic photoelectric conversion sections, the organic photoelectric conversion sections each include a first electrode 14, a second electrode 12 disposed to be opposed to the first electrode, and an organic photoelectric conversion layer 1 provided between the first electrode and the second electrode, the organic photoelectric conversion layer having a domain of one organic semiconductor material therein, the domain of the one organic semiconductor material having a percolation structure [0128] in last lines 10. 
in which the domain vertically extends in the organic photoelectric conversion layer in a film-thickness direction, and having a smaller domain length in a plane direction of the organic  
 
	Forrest et al. (U.S. Pub. No. 2020/0065829) and Thirimanne et al. (U.S. Pub. No. 2019/0257959), taken individually or in combination, do not teach the claimed photoelectric conversion element having the domain vertically extends in the organic photoelectric conversion layer in a film-thickness direction, and having a smaller domain length in a plane direction of the organic photoelectric conversion layer than a domain length in the film-thickness direction of the organic photoelectric conversion layer and among other limitations as claimed in independent claim. Claims 9-13 inherit the allowable subject matter of claim 8 are similarly allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/            Primary Examiner, Art Unit 2819